SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

361
KA 09-02242
PRESENT: SCUDDER, P.J., CENTRA, CARNI, LINDLEY, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

FRANK A. VELARDI, DEFENDANT-APPELLANT.


FRANK J. NEBUSH, JR., PUBLIC DEFENDER, UTICA (ROBERT R. REITTINGER OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SCOTT D. MCNAMARA, DISTRICT ATTORNEY, UTICA (STEVEN G. COX OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Oneida County Court (Michael L.
Dwyer, J.), rendered May 29, 2009. The judgment convicted defendant,
upon his plea of guilty, of attempted criminal possession of a
controlled substance in the third degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting him, upon his
guilty plea, of attempted criminal possession of a controlled
substance in the third degree (Penal Law §§ 110.00, 220.16 [1]),
defendant contends that County Court erred in refusing to suppress
contraband that he was seen dumping onto the ground. That contention,
however, is encompassed by his valid waiver of the right to appeal and
we therefore do not address it (see People v Kemp, 94 NY2d 831, 833;
People v Bell, 89 AD3d 1518; People v McKeon, 78 AD3d 1617, 1618, lv
denied 16 NY3d 799).




Entered:    March 16, 2012                         Frances E. Cafarell
                                                   Clerk of the Court